     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 1 of 41 Page ID #:1



 1    Ryan W. Koppelman (SBN 290704)           Thomas W. Davison (pro hac forthcoming)
      Michael J. Newton (SBN 156225)           ALSTON & BIRD LLP
 2    Katherine G. Rubschlager (SBN 328100)    950 F Street NW
 3    ALSTON & BIRD LLP                        Washington, DC 20004
      950 Page Mill Road                       Telephone: (202) 239-3300
 4    Palo Alto, CA 94304                      Facsimile: (202) 239-3333
      Telephone: (650) 838-2000                tom.davison@alston.com
 5    Facsimile: (650) 838-2001
      ryan.koppelman@alston.com
 6
      mike.newton@alston.com
 7    katherine.rubschlager@alston.com
 8    Evan W. Woolley (SBN 286385)
      ALSTON & BIRD LLP
 9    333 South Hope Street, 16th Floor
10    Los Angeles, CA 90071
      Telephone: (213) 576-1000
11    Facsimile: (213) 576-1100
      evan.woolley@alston.com
12
      Attorneys for Plaintiff
13
      Universal Electronics Inc.
14

15                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
16

17

18    UNIVERSAL ELECTRONICS INC.,               Case No. 8:20-cv-00700
      a Delaware Company,
19                                              COMPLAINT FOR PATENT
                  Plaintiff,                    INFRINGEMENT
20          v.
                                                DEMAND FOR JURY TRIAL
21
      FUNAI ELECTRIC COMPANY, LTD., a
22    Japanese Company, FUNAI
      CORPORATION, INC., a New Jersey
23    Company, and FUNAI (THAILAND)
      CO., LTD., a Thailand Company,
24

25                Defendants.

26

27

28


                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 2 of 41 Page ID #:2



 1         Plaintiff Universal Electronics Inc. (“UEI”) hereby brings its Complaint for patent
 2   infringement against Defendants Funai Electric Company, Ltd., Funai Corporation, and
 3   Funai (Thailand) Co., Ltd., (collectively, “Funai”) and alleges as follows:
 4                                           PARTIES
 5         1.     Plaintiff UEI is a Delaware corporation that has a principal place of business
 6   located at 15147 N. Scottsdale Road, Suite H300, Scottsdale, Arizona 85254. UEI has
 7   offices in this judicial district at 201 E. Sandpointe Ave., Santa Ana, CA 92707.
 8         2.     On information and belief, Funai Electric Company, Ltd. is a corporation
 9   duly organized under the laws of Japan with a principal place of business at 7-7-1
10   Nakagaito, Daito City, Osaka 574-0013, Japan.
11         3.     On information and belief, Funai Corporation, Inc. is a corporation duly
12   organized under the laws of New Jersey with a principal place of business at 201 Route
13   17 North, Suite 903, Rutherford, NJ 07070. On information and belief, Funai USA is a
14   wholly owned subsidiary of Funai Electric Company, Ltd. On information and belief,
15   Funai Corporation has offices at 21061 S. Western Ave. Suite 210, Torrance, CA 90501.
16         4.     On information and belief, Funai (Thailand) Co., Ltd. has a principal place
17   of business at 835 Moo 18, Pakchong-Lumsompung Road, Tambon Chantuek, Amphur
18   Pakchong, Nakhon Ratchasima, Thailand, 30130.
19         5.     On information and belief, Funai designs, develops, manufactures, sells,
20   imports into the United States, and sells within the United States after importation Roku
21   TVs. The “Funai Accused Products” include, but are not limited to: (i) all Philips branded
22   Roku TVs, including, but not limited to all 4000 series models; (ii) all Magnavox branded
23   Roku TVs, including, but not limited to all class 4k, 1080P and 720P models; and (iii) all
24   Sanyo branded Roku TVs, including, but not limited to all class 4L, class 2KL, and class
25   LED models. Funai’s Roku TVs use Roku’s operating system.
26         6.     Defendants act in concert to manufacture, import, sell, offer for sale, and
27   otherwise distribute the Funai Accused Products in California, in the Judicial District, and
28   across the country. For example, on its website Funai Electric Company, Ltd. identifies
                                             1
                             COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 3 of 41 Page ID #:3



 1   Funai Corporation, Inc. as one of its “sales subsidiaries” and Funai (Thailand) Co., Ltd.
 2   as one of its “production subsidiaries.”1 The website for Funai Corporation, Inc. describes
 3   the cooperation and coordination between Funai Corporation Inc. and Funai Electric
 4   Company, Ltd.: “Funai Corporation engages in the marketing and sales activities of
 5   Philips branded TV sets and video products in North America. We do this by combining
 6   our design expertise and innovative Philips TV heritage with the manufacturing and
 7   operational excellence, flexibility and speed of Funai Electric, located in Osaka Japan.”2
 8   The Funai Thailand website states that Funai’s Thailand factory produces LCD TVs and
 9   that “LCD TVs are Funai Electric's the major product . . . . we have acquired a leading
10   share of the North American market.”3
11         7.       The Funai Accused Products include labels bearing the name and address of
12   Funai Corporation, Inc. The Funai Accused Products include labels stating that the
13   product was manufactured in Vietnam. On information and belief, Funai (Thailand) Co.,
14   Ltd. is the manufacturer of these products. The packaging of the Funai Accused Products
15   include labeling stating that the products are “Made in Thailand” and “Imported for”
16   Funai Corporation, Inc.
17         8.       Funai Corporation Inc. is Funai’s distributor in the United States and gives
18   Funai the business advantages of doing business in California. Funai Corporation, Inc. is
19   Funai’s general manager in California.
20                                       PATENTS IN-SUIT
21         9.       UEI owns and has standing to sue for infringement of U.S. Patent No.
22   7,589,642 (the “642 Patent”), entitled “Relaying Key Code Signals Through a Remote
23   Control Device,” which was duly and lawfully issued on September 15, 2009. A true and
24   correct copy of the 642 Patent is attached to this Complaint as Exhibit A.
25

26         1
               See https://www2.funai.co.jp/en/company/network.html
27         2
               See https://www.funai.us/our-brands/
28         3
               See http://www.funai.co.th/factory.html
                                               2
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 4 of 41 Page ID #:4



 1         10.    UEI owns and has standing to sue for infringement of U.S. Patent No.
 2   7,969,514 (the “514 Patent”), entitled “Relaying Key Code Signals Through a Remote
 3   Control Device,” which was duly and lawfully issued on June 28, 2011. A true and
 4   correct copy of the 514 Patent is attached to this Complaint as Exhibit B.
 5         11.    UEI owns and has standing to sue for infringement of U.S. Patent No.
 6   9,911,325 (the “325 Patent”), entitled “Relaying Key Code Signals Through a Remote
 7   Control Device,” which was duly and lawfully issued on March 6, 2018. A true and
 8   correct copy of the 325 Patent is attached to this Complaint as Exhibit C.
 9         12.    UEI owns and has standing to sue for infringement of U.S. Patent No.
10   10,325,486 (the “486 Patent”), entitled “System and Method for Optimized Appliance
11   Control,” which was duly and lawfully issued on June 18, 2019. A true and correct copy
12   of the 509 Patent is attached to this Complaint as Exhibit D.
13         13.    UEI owns and has standing to sue for infringement of U.S. Patent No.
14   10,600,317 (the “317 Patent”), entitled “System and Method for Simplified Setup of a
15   Universal Remote Control” which was duly and lawfully issued on March 24, 2020. A
16   true and correct copy of the 317 Patent is attached to this Complaint as Exhibit E.
17         14.    UEI owns and has standing to sue for infringement of U.S. Patent No.
18   8,004,389 (the “389 Patent”), entitled “Relaying Key Code Signals Through a Remote
19   Control Device” which was duly and lawfully issued on August 23, 2011. A true and
20   correct copy of the 389 Patent is attached to this Complaint as Exhibit F.
21                                JURISDICTION AND VENUE
22         15.    This Court has jurisdiction over the subject matter of this action under 28
23   U.S.C. §§ 1331 and 1338(a).
24         16.    This Court has personal jurisdiction over Funai pursuant to the laws of the
25   State of California, including California’s Long Arm Statute, California Code of Civil
26   Procedure § 410.10. Funai has committed acts of infringement in California infringing
27   UEI’s asserted patents in California, and, as a result, Funai is subject to specific
28   jurisdiction here. In particular, Funai sells and offers to sell hardware and software
                                             3
                             COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 5 of 41 Page ID #:5



 1   relating to TV devices that infringe UEI’s patents in California, and specifically in this
 2   judicial district. Funai does business in this judicial district relating to Funai’s accused
 3   products, and has an office located in this district at 21061 S. Western Ave. Suite 210,
 4   Torrance, CA 90501. Funai is subject to personal jurisdiction because it has a regular and
 5   established place in this district and it sells, distributes, and licenses its products in this
 6   District, such that it should reasonably and fairly anticipate being brought into this Court.
 7          17.      Venue is proper in this District under 28 U.S.C. §§ 1391(b)-(d) and 1400(b).
 8   Funai has committed acts of infringement in this judicial district and has a regular and
 9   established place of business in this judicial district at 21061 S. Western Ave. Suite 210,
10   Torrance, CA 90501. It occupies commercial office space at that address and employs
11   numerous employees at this address.
12                                             COUNT ONE
13                          INFRINGEMENT OF U.S. PATENT 7,582,642
14          18.      UEI incorporates the previous paragraphs of this Complaint as if fully set
15   forth herein.
16          19.      UEI is the owner of all rights, title, and interest in the 642 Patent, including
17   the right to bring this suit for injunctive relief and damages.
18          20.      The 642 Patent generally relates to methods and devices allowing remote
19   control devices to control one or more electronic consumer devices. At the time of the
20   642 Patent, existing consumer electronic devices would often be packaged with their own
21   remote control device which were dedicated to operating only the particular device with
22   which they were packaged, requiring owners of multiple devices to own multiple remote
23   control devices. Each such remote control device would contain data relating only to the
24   functions of its associated consumer electronic device. Memory limitations in these
25   remote control devices would limit the amount of consumer electronic devices that a
26   single remote control could control. The invention of the 642 Patent overcame these
27   limitations in several ways including with a method and system for relaying a key code
28   through a remote control device to an electronic consumer device allowing the electronic
                                                4
                                COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 6 of 41 Page ID #:6



 1   consumer device to be controlled without storing the associated code set on the remote
 2   control device.
 3         21.    The 642 Patent is valid and enforceable. The claims of the 642 Patent are
 4   directed to an inventive application in the field of remote control of consumer electronic
 5   devices. The combination of claim elements was not well-understood, routine, or
 6   conventional to those in the field at the time of invention. In particular, it was not well-
 7   understood, routine or conventional at the time of invention for a system to receive a
 8   keystroke indicator signal from a remote control device based on a user selecting a key
 9   on a remote control, generate a key code within a key code generator device using the
10   keystroke indicator signal, modulate the key code onto a carrier signal, thereby
11   generating a key code signal, and transmitting said key code signal from said key code
12   generator device to an electronic consumer device. This was previously recognized by the
13   Patent Trademark and Appeals Board (PTAB) in its denial of an institution of an IPR
14   proceeding related to the 642 Patent. In particular, the PTAB determined that none of the
15   20+ cited combinations of references included at least the step of modulating the key
16   code onto a carrier signal of claim 2.
17         22.    Funai has infringed and continues to infringe literally and/or through the
18   doctrine of equivalents, one or more claims of the 642 Patent, including but not limited to
19   claim 2, by using, making, offering to sell, and/or selling without authority in the United
20   States certain universal control devices, including but not limited to the Funai Accused
21   Products. Funai directly infringes one or more claims of the 642 Patent when Funai or
22   those acting upon Funai’s behalf, such as employees, officers, directors, principals,
23   agents, consultants, and/or representatives, use the Funai Accused Products in the United
24   States. Further, UEI contends that Funai’s customers and/or end users directly infringe
25   the method claims listed below when using the Funai Accused Products in the United
26   States and Funai therefore indirectly infringes by way of inducement and/or contributory
27   infringement.
28         23.    For purposes of example only, and without limitation, the Funai Accused
                                             5
                             COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 7 of 41 Page ID #:7



 1   Products perform every element of claim 2 of the 642 Patent when used as intended by
 2   Funai. Funai also has infringed and continues to infringe at least one other claim of the
 3   642 Patent.
 4         24.     In particular, the method of claim 2 is “[a] method comprising: receiving a
 5   keystroke indicator signal from a remote control device, wherein the keystroke indicator
 6   signal indicates a key on said remote control device that a user has selected.” The Funai
 7   Accused Products receive a keystroke indicator signal from a remote control device,
 8   wherein the keystroke indicator signal indicates a key on said remote control device that
 9   the user has pressed. When a user of a Funai Roku TV presses one of the keys on the
10   Roku remote controller the Funai Accused Products will respond (or not respond) based
11   on which button is pressed on the remote controller due to a signal received from the
12   remote, which is a keystroke indicator signal.
13         25.     The method of claim 1 further involves “generating a key code within a key
14   code generator device using the keystroke indictor signal.” The Funai Accused Products
15   are key code generators that generate a key code using the keystroke indicator signal. For
16   example, the generated key code is a code corresponding to a function of an electronic
17   device connected to the Funai Roku TV via a High-Definition Multimedia Interface
18   (“HDMI”) connection.
19         26.     The method of claim 1 further involves “modulating said key code onto a
20   carrier signal, thereby generating a key code signal.” The Funai Accused Products
21   modulate said key code onto a carrier signal, thereby generating a key code signal. For
22   example, the Funai Accused Products can send HDMI CEC signals, including volume up
23   and down, which includes formatting and sending data via the CEC protocol on HDMI.
24         27.     The method of claim 1 further involves “transmitting said key code signal
25   from said key code generator device to an electronic consumer device.” The Funai
26   Accused Products transmit said key code signal to an electronic consumer device. For
27   example, CEC signals from the Funai Accused Products are broadcast to electronic
28   consumer devices (e.g., devices connected via HDMI such as soundbars).
                                             6
                             COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 8 of 41 Page ID #:8



 1         28.    Funai has infringed and continues to infringe claims of the 642 Patent within
 2   the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
 3   making, using, selling, offering for sale, and/or importing the Funai Accused Products.
 4         29.    Funai has performed each and every element of claim 2 of the 642 Patent
 5   during at least its own product development and testing of the Funai Accused Products.
 6         30.    Funai has indirectly infringed and continues to indirectly infringe at least
 7   claim 2 of the 642 Patent under § 271(b) by knowingly and actively inducing
 8   infringement of those claims by its customers and end users of its products. The direct
 9   infringers that Funai has induced to infringe include, without limitation, Funai’s
10   customers, users, and retailers that offer for sale, sell, and use the Funai Accused
11   Products.
12         31.    Funai is on notice of the 642 Patent at least as of the filing of this Complaint.
13   In addition, Funai has had actual or constructive knowledge of the 642 Patent and its
14   infringement prior to the filing of this Complaint. On December 24, 2018, UEI served its
15   Disclosure of Asserted Claims and Infringement Contentions in Universal Electronics
16   Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), which explicitly accused Roku
17   TVs, such as the Funai Accused Products of infringing the 642 Patent. Further, on
18   October 22, 2019, in that same case UEI served a subpoena on Funai seeking documents
19   and testimony related to Funai’s infringement of the 642 Patent. It is further believed that
20   Funai investigated UEI’s patents and gained actual knowledge of the 642 Patent. On
21   information and belief, Funai had actual knowledge of the existence and relevance of the
22   642 Patent, or was willfully blind to its existence and relevance, prior to the filing of the
23   Complaint, through UEI’s prior lawsuit against Roku, Universal Electronics Inc. v. Roku,
24   Inc., Case No. 8:18-cv-01580 (C.D. Cal), or through UEI’s subpoena to Funai in that
25   case. Further, Funai knew or was willfully blind that the Funai Accused Products infringe
26   the 642 Patent during normal operation based upon the allegations made in Universal
27   Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal). If it did not investigate
28   UEI’s patents as a result, it was acting in willful blindness of a reasonable likelihood of
                                             7
                             COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 9 of 41 Page ID #:9



 1   infringement. The Funai Defendants are large companies that annually generate millions
 2   of dollars of revenue, have ready access to the capital markets and have the ability to pay
 3   licensing fees or royalties to UEI. As a result, Funai at least engaged in willful blindness
 4   by taking deliberate actions to avoid confirming a high probability of infringement of the
 5   642 Patent. As such, Funai either knew or should have known about the existence of the
 6   642 Patent and that creating features in its devices to practice that patent would induce
 7   infringement. Funai has not taken any steps of remedial action to mitigate its
 8   infringement. Funai has induced and continues to induce end users of the Funai Accused
 9   Products to infringe at least claim 2 of the 642 Patent within the meaning of 35 U.S.C. §
10   271(b).
11         32.    Funai’s acts of inducement include making, using, selling, and offering to
12   sell the Funai Accused Products, as well as Funai’s creation and dissemination of
13   promotional materials, marketing materials, and instruction guides that teach and
14   encourage end users to use the Funai Accused Products in an infringing manner. For
15   example, the Funai Accused Products provide step-by-step instruction on how an end
16   user should use these products in a manner that directly infringes the 642 Patent, and
17   Funai also provides further instructions on its website.
18         33.    Additionally, Funai has contributed to the infringement of claims of the 642
19   Patent within the meaning of 35 U.S.C. § 271(c). Specifically, Funai has contributed to
20   the end users infringement of the 642 Patent by, among other things, making, selling,
21   aiding, assisting, authorizing, advertising, marketing, promoting, providing for, and/or
22   encouraging the offer for sale, sale, and use of the Funai Accused Products, which Funai
23   knew contain the software and features discussed above that are especially made or
24   adapted by Funai for infringing uses of claims of the 642 Patent. The software and
25   features discussed above are not staple articles of commerce suitable for substantial non-
26   infringing use. The direct infringers for Funai’s contributory infringement include,
27   without limitation, its customers, users, and retailers that offer for sale, sell, and use the
28   Funai Accused Products.
                                              8
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 10 of 41 Page ID #:10



 1          34.       Funai’s direct and indirect infringement of the 642 Patent has injured UEI,
 2    and UEI is entitled to recover damages adequate to compensate it for such infringement.
 3          35.       Funai’s infringement of the 642 Patent has been willful, wanton, malicious,
 4    and/or deliberate and constitutes egregious behavior justifying an award of enhanced
 5    damages. More specifically, Funai knew or should have known about the 642 Patent and
 6    its infringement of that patent, as discussed above, but continued to engage in the using,
 7    making, offering to sell, and/or selling of the Funai Accused Products despite an
 8    objectively high likelihood that this conduct would infringe the 642 Patent.
 9          36.       Funai’s infringing activities will continue to injure UEI unless and until this
10    Court enters an injunction prohibiting further infringement and, specifically, enjoining
11    further direct and indirect infringement of the 642 Patent. If Funai’s conduct is not
12    stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
13    damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
14    damages, preliminary and permanent injunctive relief. UEI competes to supply remote
15    control technology to companies like Funai and will continue suffering irreparable harm
16    absent injunctive relief.
17                                             COUNT TWO
18                           INFRINGEMENT OF U.S. PATENT 7,969,514
19          37.       UEI incorporates the previous paragraphs of this Complaint as if fully set
20    forth herein.
21          38.       UEI is the owner of all rights, title, and interest in the 514 Patent, including
22    the right to bring this suit for injunctive relief and damages.
23          39.       The 514 Patent generally relates to methods for setting up a universal remote
24    control using interactive instructions. Manufacturers typically provide a remote control
25    with an appliance, such as a television, or DVR, and, as such, different appliance types of
26    different manufacturers are often commanded with different remote controls. To
27    minimize the number of individual remote controls a user requires, universal remote
28    controls have been developed. Prior art methods of setting up and configuring universal
                                                  9
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 11 of 41 Page ID #:11



 1    remote controls were demanding, exacting, and generally frustrating for many users. For
 2    example, documents containing the setup instructions and setup codes are often lost,
 3    misplaced, or may be superseded as brand and/or model names evolve. The 514 Patent
 4    solves this problem by providing a system and method for enabling set up of a controlling
 5    device capable of controlling a plurality of appliances, via an interactive instruction set
 6    and associated programming.
 7          40.    The 514 Patent is valid and enforceable. The claims of the 514 Patent are
 8    directed to an inventive application in the field of remote control of consumer electronic
 9    devices. The combination of claim elements was not well-understood, routine, or
10    conventional to those in the field at the time of invention. In particular, it was not well-
11    understood, routine or conventional at the time of invention to provide on a controllable
12    appliance programming to display interactive instructions to a user for setting up a
13    universal remote control. Typically, the setup process involved referencing paper
14    manuals and tables of codes.
15          41.    Funai has infringed and continues to infringe literally and/or through the
16    doctrine of equivalents, one or more claims of the 514 Patent, including but not limited to
17    claim 1, by using, making, offering to sell, and/or selling without authority in the United
18    States certain universal control devices, including but not limited to the Funai Accused
19    Products. Funai directly infringes one or more claims of the 514 Patent when Funai or
20    those acting upon Funai’s behalf, such as employees, officers, directors, principals,
21    agents, consultants, and/or representatives, use the Funai Accused Products in the United
22    States. Further, UEI contends that Funai’s customers and/or end users directly infringe
23    the method claims listed below when using the Funai Accused Products in the United
24    States and Funai therefore indirectly infringes by way of inducement and/or contributory
25    infringement.
26          42.    For purposes of example only, and without limitation, the Funai Accused
27    Products perform every element of claim 1 of the 514 Patent when used as intended by
28    Funai. Funai also has infringed and continues to infringe at least one other claim of the
                                              10
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 12 of 41 Page ID #:12



 1    514 Patent.
 2          43.     In particular, the method of claim 1 is “[a] method for providing interactive
 3    instructions to a user to set up a controlling device used to command a plurality of
 4    controllable appliances” involves “receiving a keystroke indicator signal from a remote
 5    control device, wherein the keystroke indicator signal indicates a key on said remote
 6    control device that a user has selected.” The Funai Accused Products perform a method
 7    for providing interactive instructions to a user to set up a controlling device used to
 8    command a plurality of controllable appliances. For example, the Funai Accused
 9    Products are each sold for importation, imported, or sold after importation with a remote
10    controller (e.g., controlling device). The remote controller provided with the Funai
11    Accused Products can be used to control a plurality of controllable appliances. For
12    example, the remote controller can be used to control the Funai Accused Products as well
13    as a soundbar and AVRs.
14          44.     The method of claim 1 further involves “providing on a first controllable
15    appliance programming for the display of instructions to the user in response to input
16    from the user via the controlling device.” The Funai Accused Products perform the step
17    of providing on a first controllable appliance programming for the display of instructions
18    to the user in response to input from the user via the controlling device. For example, the
19    Funai Accused Products (e.g., first controllable appliance) contain programming that
20    displays instructions to the user in response to input from the user via the remote
21    controller (e.g., a controlling device). The user navigates to the “Control Other Devices
22    (CEC)” menu by providing input via the Roku remote controller.
23          45.     The method of claim 1 further involves “providing input by the user to the
24    first controllable appliance via the controlling device indicating that the controlling
25    device is to be set up to command a second controllable appliance.” The Funai Accused
26    Products perform the step of providing input by the user to the first controllable appliance
27    via the controlling device indicating that the controlling device is to be set up to
28    command a second controllable appliance. For example, the Roku OS on the Funai
                                               11
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 13 of 41 Page ID #:13



 1    Accused Products (e.g., first controllable appliance) contains programming that displays
 2    instructions to the user in response to input from the user via the Roku remote controller
 3    (e.g., controlling device). Further, the Funai Accused Products contain RAM and ROM
 4    for storing programming that is executed by a processor to display instructions to the user
 5    in response to input from the user via the controlling device. For example, within the
 6    “Control Other Devices (CEC)” menu, the user may provide input indicating that the
 7    remote control is to be set up to command an appliance connected via HDMI by selecting
 8    the option to “Search for CEC Devices” and pressing the “OK” button on the Roku
 9    remote controller.
10          46.    The method of claim 1 further involves “accessing instruction data
11    associated with the second controllable appliance by the programming provided on the
12    first controllable appliance.” The Funai Accused Products perform the step of accessing
13    instruction data associated with the second controllable appliance by the programming
14    provided on the first controllable appliance. For example, the Roku Accused Products
15    may access instruction data associated with a connected CEC device such as an AVR
16    when the user selects the “Search for CEC Devices” option in the “Control Other Devices
17    (CEC)” menu. The Roku Accused Products may also access instruction data associated
18    with a connected CEC device such as an AVR by automatically detecting the presence of
19    the device when it is first connected via HDMI.
20          47.    The method of claim 1 further involves “in response to input by the user via
21    the controlling device, displaying the instruction data by the programming provided on
22    the first controllable appliance for use by the user in setting up the controlling device to
23    command the second controllable appliance.” The Funai Accused Products perform the
24    step of in response to input by the user via the controlling device, displaying the
25    instruction data by the programming provided on the first controllable appliance for use
26    by the user in setting up the controlling device to command the second controllable
27    appliance. For example, the user may provide input via the Roku remote controller (e.g.,
28    controlling device) by pressing the “OK” button when the option “Search for CEC
                                              12
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 14 of 41 Page ID #:14



 1    Devices” is selected in the “Control Other Devices (CEC)” menu. The user may also
 2    provide input by selecting the type of device connected to the HDMI (ARC) port when
 3    the Funai Accused Products automatically detect the presence of a connected device like
 4    an AVR. Once the Funai Accused Products detect a connected device like an AVR, the
 5    user may select certain options in the “Control Other Devices (CEC)” menu to configure
 6    the Roku remote controller to control the AVR.
 7          48.    Funai has infringed and continues to infringe claims of the 514 Patent within
 8    the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
 9    making, using, selling, offering for sale, and/or importing the Funai Accused Products.
10          49.    Funai has performed each and every element of claim 1 of the 514 Patent
11    during at least its own product development and testing of the Funai Accused Products.
12          50.    Funai has indirectly infringed and continues to indirectly infringe at least
13    claim 1 of the 514 Patent under § 271(b) by knowingly and actively inducing
14    infringement of those claims by its customers and end users of its products. The direct
15    infringers that Funai has induced to infringe include, without limitation, Funai’s
16    customers, users, and retailers that offer for sale, sell, and use the Funai Accused
17    Products.
18          51.    Funai is on notice of the 514 Patent at least as of the filing of this Complaint.
19    In addition, Funai has had actual or constructive knowledge of the 514 Patent and its
20    infringement prior to the filing of this Complaint. On December 24, 2018, UEI served its
21    Disclosure of Asserted Claims and Infringement Contentions in Universal Electronics
22    Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), which explicitly accused Roku
23    TVs, such as the Funai Accused Products of infringing nine of UEI’s patents. Further, on
24    October 22, 2019, in that same case UEI served a subpoena on Funai seeking documents
25    and testimony related to Funai’s infringement of the nine UEI patents. It is further
26    believed that Funai investigated UEI’s patents and gained actual knowledge of the 514
27    Patent. On information and belief, Funai had actual knowledge of the existence and
28    relevance of the 514 Patent, or was willfully blind to its existence and relevance, prior to
                                              13
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 15 of 41 Page ID #:15



 1    the filing of the Complaint, through UEI’s prior lawsuit against Roku, Universal
 2    Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), or through UEI’s
 3    subpoena to Funai in that case. Further, Funai knew or was willfully blind that the Funai
 4    Accused Products infringe the 514 Patent during normal operation based upon the
 5    allegations made in Universal Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580
 6    (C.D. Cal). If it did not investigate UEI’s patents as a result, it was acting in willful
 7    blindness of a reasonable likelihood of infringement. The prior Complaint and subpoena
 8    gave Funai notice that it was infringing UEI’s patents. A reasonable investigation of the
 9    infringement allegations in the prior Complaint and subpoena would have given Funai
10    knowledge of the existence and its infringement of the 514 Patent. The Funai Defendants
11    are large companies that annually generate millions of dollars of revenue, have ready
12    access to the capital markets and have the ability to pay licensing fees or royalties to UEI.
13    As a result, Funai at least engaged in willful blindness by taking deliberate actions to
14    avoid confirming a high probability of infringement of the 514 Patent. As such, Funai
15    either knew or should have known about the existence of the 514 Patent and that creating
16    features in its devices to practice that patent would induce infringement. Funai has not
17    taken any steps of remedial action to mitigate its infringement. Funai has induced and
18    continues to induce end users of the Funai Accused Products to infringe at least claim 1
19    of the 514 Patent within the meaning of 35 U.S.C. § 271(b).
20          52.    Funai’s acts of inducement include making, using, selling, and offering to
21    sell the Funai Accused Products, as well as Funai’s creation and dissemination of
22    promotional materials, marketing materials, and instruction guides that teach and
23    encourage end users to use the Funai Accused Products in an infringing manner. For
24    example, the Funai Accused Products provide step-by-step instruction on how an end
25    user should use these products in a manner that directly infringes the 514 Patent, and
26    Funai also provides further instructions on its website.
27          53.    Additionally, Funai has contributed to the infringement of claims of the 514
28    Patent within the meaning of 35 U.S.C. § 271(c). Specifically, Funai has contributed to
                                               14
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 16 of 41 Page ID #:16



 1    the end users infringement of the 514 Patent by, among other things, making, selling,
 2    aiding, assisting, authorizing, advertising, marketing, promoting, providing for, and/or
 3    encouraging the offer for sale, sale, and use of the Funai Accused Products, which Funai
 4    knew contain the software and features discussed above that are especially made or
 5    adapted by Funai for infringing uses of claims of the 514 Patent. The software and
 6    features discussed above are not staple articles of commerce suitable for substantial non-
 7    infringing use. The direct infringers for Funai’s contributory infringement include,
 8    without limitation, its customers, users, and retailers that offer for sale, sell, and use the
 9    Funai Accused Products.
10          54.    Funai’s direct and indirect infringement of the 514 Patent has injured UEI,
11    and UEI is entitled to recover damages adequate to compensate it for such infringement.
12          55.    Funai’s infringement of the 514 Patent has been willful, wanton, malicious,
13    and/or deliberate and constitutes egregious behavior justifying an award of enhanced
14    damages. More specifically, Funai knew or should have known about the 514 Patent and
15    its infringement of that patent, as discussed above, but continued to engage in the using,
16    making, offering to sell, and/or selling of the Funai Accused Products despite an
17    objectively high likelihood that this conduct would infringe the 514 Patent.
18          56.    Funai’s infringing activities will continue to injure UEI unless and until this
19    Court enters an injunction prohibiting further infringement and, specifically, enjoining
20    further direct and indirect infringement of the 514 Patent. If Funai’s conduct is not
21    stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
22    damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
23    damages, preliminary and permanent injunctive relief. UEI competes to supply remote
24    control technology to companies like Funai and will continue suffering irreparable harm
25    absent injunctive relief.
26                                          COUNT THREE
27                         INFRINGEMENT OF U.S. PATENT 9,911,325
28          57.    UEI incorporates the previous paragraphs of this Complaint as if fully set
                                                  15
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 17 of 41 Page ID #:17



 1    forth herein.
 2          58.       UEI is the owner of all rights, title, and interest in the 325 Patent, including
 3    the right to bring this suit for injunctive relief and damages.
 4          59.       The 325 Patent arose from the same family as the 642 Patent, and its claims
 5    are inventive for many of the same reasons as described with respect to the 642 Patent.
 6          60.       The 325 Patent is valid and enforceable. The claims of the 325 Patent are
 7    directed to an inventive application in the field of remote control of consumer electronic
 8    devices. The combination of claim elements was not well-understood, routine, or
 9    conventional to those in the field at the time of invention. The 325 Patent claims share
10    some similarities with the inventions claimed in the 642 Patent, but they also include
11    different or additional elements, each of which make the claims novel for the same or
12    additional reasons as described above. For example, claim 1 of the 325 Patent includes is
13    an apparatus claim and includes additional elements related to such physical devices, as
14    well as additional limitations where the “codeset further comprises time information that
15    describes how a digital one and/or digital zero within the selected one of the plurality of
16    key code data is to be represented in the key code signal to be transmitted to the second
17    device.” For this reason as well, the combination of claim elements was not well-
18    understood, routine, or conventional to those in the field at the time of invention.
19          61.       Funai has infringed and continues to infringe literally and/or through the
20    doctrine of equivalents, one or more claims of the 325 Patent, including but not limited to
21    claim 1, by using, making, offering to sell, and/or selling without authority in the United
22    States the Funai Accused Products.
23          62.       For purposes of example only, and without limitation, the Funai Accused
24    Products perform every element of claim 1 of the 325 Patent when used as intended by
25    Funai. Funai also has infringed and continues to infringe at least one other claim of the
26    325 Patent.
27          63.       Claim 1 involves “A first device for transmitting a command to control a
28    functional operation of a second device.” The Funai Accused Products are first devices
                                                 16
                                 COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 18 of 41 Page ID #:18



 1    for transmitting a command to control a functional operation of a second device. For
 2    example, the Funai Accused Products (e.g., first device) transmit a command to control a
 3    functional operation of a second device (e.g., audiovisual receiver (“AVR”) or soundbar).
 4          64.    Claim 1 further involves the first device comprising “a receiver.” The Funai
 5    Accused Products contain a receiver that is used to communicate with the remote control
 6    and receive signals via Bluetooth, Wi-Fi Direct, or IR, depending on the particular
 7    device.
 8          65.    Claim 1 further involves the first device comprising “a transmitter.” The
 9    Funai Accused Products contain a transmitter in the form of at least the hardware used to
10    send signals via RF or HDMI CEC.
11          66.    Claim 1 further involves the first device comprising “a processing device
12    coupled to the receiver and the transmitter.” The Funai Accused Products contain a
13    processor coupled to the device’s receiver and transmitter. For example, and upon
14    information and belief, the exemplary Funai Roku TV 32PFL4664/F7 contains a dual
15    core processor that is coupled to the receiver and the transmitter.
16          67.    Claim 1 further involves the first device comprising “a memory storing
17    instructions executable by the processing device.” The Funai Accused Products contain
18    memory storing instructions in the form of software that is executable by the processing
19    device. For example, each Funai Accused Product includes the Roku OS software.
20          68.    Claim 1 further involves the instructions causing the processing device to
21    “generate a key code using a keystroke indicator received from a third device in
22    communication with first device via use of the receiver, the keystroke indicator having
23    data that indicates an input element of the third device that has been activated.” The
24    Funai Accused Products generate a key code using a keystroke indicator received from a
25    third device in communication with the Funai Accused Products via use of the receiver,
26    the keystroke indicator having data that indicates an input element of the third device that
27    has been activated. For example, the Funai Accused Products generate a key code in
28    response to a keystroke indicator signal pressed on the Roku remote control (e.g., third
                                              17
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 19 of 41 Page ID #:19



 1    device). An example of a generated key code is the code that corresponds to a function of
 2    an external device, such as volume. The Funai Accused Products receive the keystroke
 3    indicator from the remote control via use of their receiver. The keystroke indicator signal
 4    has data indicating that an input element of the remote control has been activated. This
 5    can be observed by the fact that the Funai Accused Products will respond (or not
 6    respond) in different ways based on which button is pressed on the remote control.
 7            69.   Claim 1 further involves the instructions causing the processing device to
 8    “format the key code for transmission to the second device.” The Funai Accused
 9    Products format the key code for transmission to the second device. For example, the
10    Funai Accused Products format a key code for transmission to the second (e.g., an AVR
11    or soundbar) via HDMI CEC.
12            70.   Claim 1 further involves the instructions causing the processor to “transmit
13    the formatted key code to the second device in a key code signal via use of the
14    transmitter.” The Funai Accused Products transmit the formatted key code to the second
15    device in a key code signal via use of the transmitter. For example, the Funai Accused
16    Products transmit a CEC-formatted key code to a second device (e.g., an audio visual
17    receiver and/or soundbar), via HDMI link.
18            71.   Claim 1 further involves “wherein the generated key code comprises a one
19    of a plurality of key code data stored in a codeset.” The key codes generated by the Funai
20    Accused Products comprise a one of a plurality of data that is stored in a codeset of CEC
21    data.
22            72.   Claim 1 further involves “wherein the one of the plurality of key code data is
23    selected from the codeset as a function of the keystroke indicator received from the third
24    device.” The one of the plurality of key code data used by the Funai Accused Products is
25    selected from the codeset as a function of the keystroke indicator received from the
26    remote control.
27            73.   Claim 1 further involves “wherein each of the plurality of key code data
28    stored in the codeset comprises a series of digital ones and/or digital zeros.” The CEC
                                              18
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 20 of 41 Page ID #:20



 1    data transmitted by the Funai Accused Products is made up of a series of digital ones
 2    and/or digital zeros.
 3          74.    Claim 1 further involves “wherein the codeset further comprises time
 4    information that describes how a digital one and/or a digital zero within the selected one
 5    of the plurality of key code data is to be represented in the key code signal to be
 6    transmitted to the second device.” The CEC data transmitted by the Funai Accused
 7    Products includes time information that describes how a digital one and/or a digital zero
 8    is to be represented in a signal transmitted to a second device, such as a TV or
 9    audiovisual receiver.
10          75.    Funai has infringed and continues to infringe claims of the 325 Patent within
11    the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
12    making, using, selling, offering for sale, and/or importing the Funai Accused Products.
13          76.    Funai has indirectly infringed and continues to indirectly infringe claims of
14    the 325 Patent under § 271(b) by knowingly and actively inducing infringement of those
15    claims by its customers and end users of its products. The direct infringers that Funai has
16    induced to infringe include, without limitation, Funai‘s customers, users, and retailers
17    that offer for sale, sell, and use the Funai Accused Devices.
18          77.    Funai is on notice of the 325 Patent at least as of the filing of this Complaint.
19    In addition, Funai has had actual or constructive knowledge of the 325 Patent and its
20    infringement prior to the filing of this Complaint. On December 24, 2018, UEI served its
21    Disclosure of Asserted Claims and Infringement Contentions in Universal Electronics
22    Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), which explicitly accused Roku
23    TVs, such as the Funai Accused Products of infringing the 325 Patent. Further, on
24    October 22, 2019, in that same case UEI served a subpoena on Funai seeking documents
25    and testimony related to Funai’s infringement of the 325 Patent. It is further believed that
26    Funai investigated UEI’s patents and gained actual knowledge of the 325 Patent. On
27    information and belief, Funai had actual knowledge of the existence and relevance of the
28    325 Patent, or was willfully blind to its existence and relevance, prior to the filing of the
                                              19
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 21 of 41 Page ID #:21



 1    Complaint, through UEI’s prior lawsuit against Roku, Universal Electronics Inc. v. Roku,
 2    Inc., Case No. 8:18-cv-01580 (C.D. Cal), or through UEI’s subpoena to Funai in that
 3    case. Further, Funai knew or was willfully blind that the Funai Accused Products infringe
 4    the 325 Patent during normal operation based upon the allegations made in Universal
 5    Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal). If it did not investigate
 6    UEI’s patents as a result, it was acting in willful blindness of a reasonable likelihood of
 7    infringement. The Funai Defendants are large companies that annually generate millions
 8    of dollars of revenue, have ready access to the capital markets and have the ability to pay
 9    licensing fees or royalties to UEI. As a result, Funai at least engaged in willful blindness
10    by taking deliberate actions to avoid confirming a high probability of infringement of the
11    325 Patent. As such, Funai either knew or should have known about the existence of the
12    325 Patent and that creating features in its devices to practice that patent would induce
13    infringement. Funai has not taken any steps of remedial action to mitigate its
14    infringement. Funai has induced and continues to induce end users of the Funai Accused
15    Products to infringe at least claim 1 of the 325 Patent within the meaning of 35 U.S.C. §
16    271(b).
17          78.    Funai’s acts of inducement include making, using, selling, and offering to
18    sell the Funai Accused Products, as well as Funai’s creation and dissemination of
19    promotional materials, marketing materials, and instruction guides that teach and
20    encourage end users to use the Funai Accused Products in an infringing manner. For
21    example, the Funai Accused Products provide step-by-step instructions on how an end
22    user should use these products in a manner that directly infringes the 325 Patent, and
23    Funai also provides further instructions on its website.
24          79.    Additionally, Funai has contributed to the infringement of claims of the 325
25    Patent within the meaning of 35 U.S.C. § 271(c). Specifically, Funai has contributed to
26    the end users infringement of the 325 Patent by, among other things, making, selling,
27    aiding, assisting, authorizing, advertising, marketing, promoting, providing for, and/or
28    encouraging the offer for sale, sale, and use of the Funai Accused Products, which Funai
                                              20
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 22 of 41 Page ID #:22



 1    knew contain the software and features discussed above that are especially made or
 2    adapted by Funai for infringing uses of claims of the 325 Patent. The software and
 3    features discussed above are not staple articles of commerce suitable for substantial non-
 4    infringing use. The direct infringers for Funai’s contributory infringement include,
 5    without limitation, its customers, users, and retailers that offer for sale, sell, and use the
 6    Funai Accused Products.
 7          80.       Funai’s direct and indirect infringement of the 325 Patent has injured UEI,
 8    and UEI is entitled to recover damages adequate to compensate it for such infringement.
 9          81.       Funai’s infringement of the 325 Patent has been willful, wanton, malicious,
10    and/or deliberate and constitutes egregious behavior justifying an award of enhanced
11    damages. More specifically, Funai knew or should have known about the 325 Patent and
12    its infringement of that patent, as discussed above, but continued to engage in the using,
13    making, offering to sell, and/or selling of the Funai Accused Products despite an
14    objectively high likelihood that this conduct would infringe the 325 Patent.
15          82.       Funai’s infringing activities will continue to injure UEI unless and until this
16    Court enters an injunction prohibiting further infringement and, specifically, enjoining
17    further direct and indirect infringement of the 325 Patent. If Funai’s conduct is not
18    stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
19    damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
20    damages, preliminary and permanent injunctive relief. UEI competes to supply remote
21    control technology to companies like Funai and will continue suffering irreparable harm
22    absent injunctive relief.
23                                             COUNT FOUR
24                          INFRINGEMENT OF U.S. PATENT 10,325,486
25          83.       UEI incorporates the previous paragraphs of this Complaint as if fully set
26    forth herein.
27          84.       UEI is the owner of all rights, title, and interest in the 486 Patent, including
28    the right to bring this suit for injunctive relief and damages.
                                                  21
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 23 of 41 Page ID #:23



 1          85.     The 486 Patent generally relates to a method for configuring a user interface
 2    presented on a home theater device (like a TV) by adding an icon representing a
 3    controllable function of an appliance (such as an audiovisual receiver (“AVR”)) based on
 4    connection data received from the appliance such that selection of that icon via input by a
 5    remote control controls the function of the appliance identified by the icon.
 6          86.     The 486 Patent is valid and enforceable. The claims of the 486 Patent are
 7    directed to an inventive application in the field of remote control of consumer electronic
 8    devices. The combination of claim elements was not well-understood, routine, or
 9    conventional to those in the field at the time of invention. In particular, it was not well-
10    understood, routine or conventional at the time of invention to
11    configure user interfaces by adding icons representative of the controllable function of an
12    appliance based on connection data received from the appliance.
13          87.     Funai has infringed and continues to infringe literally and/or through the
14    doctrine of equivalents, one or more claims of the 486 Patent, including but not limited to
15    claim 1, by using, making, offering to sell, and/or selling without authority in the United
16    States the Funai Accused Products. Funai directly infringes one or more claims of the 486
17    Patent when Funai or those acting upon Funai’s behalf, such as employees, officers,
18    directors, principals, agents, consultants, and/or representatives, use the Funai Accused
19    Products in the United States. Further, UEI contends that Funai’s customers and/or end
20    users directly infringe the method claims listed below when using the Funai Accused
21    Products in the United States and Funai therefore indirectly infringes by way of
22    inducement and/or contributory infringement.
23          88.     For purposes of example only, and without limitation, the Funai Accused
24    Products perform every element of claim 1 of the 486 Patent when used as intended by
25    Funai. Funai also has infringed and continues to infringe at least one other claim of the
26    486 Patent.
27          89.     In particular, the method of claim 1 is “[a] method for configuring a user
28    interface that is caused to be presented by a home theater device in a display device
                                               22
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 24 of 41 Page ID #:24



 1    associated with the home theater device.” The Funai Accused Products perform a method
 2    for configuring a user interface that is caused to be presented by a home theater device in
 3    a display device associated with the home theater device. For example, the Funai
 4    Accused Products are a home theater device with an associated display. The Funai
 5    Accused Products contain various user interfaces, including a home screen interface.
 6          90.    The method of claim 1 further involves “receiving at the home theater
 7    device from a controllable appliance in communication with the home theater device via
 8    use of a high definition multimedia (“HDMI”) connection data that functions to identify a
 9    controllable function of the controllable appliance.” The Funai Accused Products perform
10    the step of receiving at the home theater device from a controllable appliance in
11    communication with the home theater device via use of a high definition multimedia
12    (“HDMI”) connection data that functions to identify a controllable function of the
13    controllable appliance. For example, an audiovisual receiver (“AVR”) is an example of a
14    controllable appliance that may be connected to the Funai Accused Products via an
15    HDMI connection. The Funai Accused Products (e.g., home theater device) receives CEC
16    data (e.g., connection data) from the connected AVR (e.g., controllable appliance). The
17    CEC data functions to identify functions of the soundbar, such as volume control and
18    power.
19          91.    The method of claim 1 further involves “automatically adding by the home
20    theater device to the user interface an icon representative of the controllable function of
21    the controllable appliance that was identified by the data received from the controllable
22    appliance.” The Funai Accused Products perform the step of automatically adding by the
23    home theater device to the user interface an icon representative of the controllable
24    function of the controllable appliance that was identified by the data received from the
25    controllable appliance. Without any connected audio devices, the volume icon for the
26    Funai Accused Products is a conical speaker. After connecting an AVR via HDMI, the
27    Funai Roku TV (e.g., home theater device) will automatically add an icon to the Funai
28    Accused Products home screen representative of the connected soundbar (e.g.,
                                              23
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 25 of 41 Page ID #:25



 1    controllable appliance). Specifically, a volume icon depicting a speaker, a circular
 2    volume scrollbar, and a volume level number appear in the upper right of the screen as
 3    the AVR is connected to the Funai Accused Products via an HDMI connection. The
 4    scrollbar and number correspond to the volume up/down functions of the AVR.
 5          92.    The method of claim 1 further involves “in response to the home theater
 6    device receiving from a controlling device a command transmission that is indicative of a
 7    selection of the added icon from the user interface when the user interface is displayed in
 8    the display device associated with the home theater device.” The Funai Accused Products
 9    perform the step of in response to the home theater device receiving from a controlling
10    device a command transmission that is indicative of a selection of the added icon from
11    the user interface when the user interface is displayed in the display device associated
12    with the home theater device. For example, the user selects the AVR volume icon by
13    pressing the volume up, volume down, or mute buttons on the Roku remote controller.
14    The Roku remote controller transmits these commands to the Funai Accused Products via
15    IR.
16          93.    The method of claim 1 further involves “causing the home theater device to
17    issue a command to at least the controllable appliance to control at least the controllable
18    function of the controllable appliance that was identified by the data received from the
19    controllable appliance.” The Funai Accused Products perform the step of causing the
20    home theater device to issue a command to at least the controllable appliance to control at
21    least the controllable function of the controllable appliance that was identified by the data
22    received from the controllable appliance. When the user selects the AVR icon by pressing
23    the volume up, volume down, or mute buttons on the Roku remote controller, the Funai
24    Accused Product (e.g., home theater device), issues commands to the AVR to control the
25    volume.
26          94.    Funai has infringed and continues to infringe claims of the 486 Patent within
27    the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
28    making, using, selling, offering for sale, and/or importing the Funai Accused Products.
                                              24
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 26 of 41 Page ID #:26



 1          95.    Funai has performed each and every element of claim 1 of the 486 Patent
 2    during at least its own product development and testing of the Funai Accused Products.
 3          96.    Funai has indirectly infringed and continues to indirectly infringe at least
 4    claim 1 of the 486 Patent under § 271(b) by knowingly and actively inducing
 5    infringement of those claims by its customers and end users of its products. The direct
 6    infringers that Funai has induced to infringe include, without limitation, Funai’s
 7    customers, users, and retailers that offer for sale, sell, and use the Funai Accused
 8    Products.
 9          97.    Funai is on notice of the 486 Patent at least as of the filing of this Complaint.
10    In addition, Funai has had actual or constructive knowledge of the 486 Patent and its
11    infringement prior to the filing of this Complaint. On December 24, 2018, UEI served its
12    Disclosure of Asserted Claims and Infringement Contentions in Universal Electronics
13    Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), which explicitly accused Roku
14    TVs, such as the Funai Accused Products of infringing nine of UEI’s patents. Further, on
15    October 22, 2019, in that same case UEI served a subpoena on Funai seeking documents
16    and testimony related to Funai’s infringement of the nine UEI patents. It is further
17    believed that Funai investigated UEI’s patents and gained actual knowledge of the 486
18    Patent. On information and belief, Funai had actual knowledge of the existence and
19    relevance of the 486 Patent, or was willfully blind to its existence and relevance, prior to
20    the filing of the Complaint, through UEI’s prior lawsuit against Roku, Universal
21    Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), or through UEI’s
22    subpoena to Funai in that case. Further, Funai knew or was willfully blind that the Funai
23    Accused Products infringe the 486 Patent during normal operation based upon the
24    allegations made in Universal Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580
25    (C.D. Cal). If it did not investigate UEI’s patents as a result, it was acting in willful
26    blindness of a reasonable likelihood of infringement. The prior Complaint and subpoena
27    gave Funai notice that it was infringing UEI’s patents. A reasonable investigation of the
28    infringement allegations in the prior Complaint and subpoena would have given Funai
                                               25
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 27 of 41 Page ID #:27



 1    knowledge of the existence and its infringement of the 486 Patent. The Funai Defendants
 2    are large companies that annually generate millions of dollars of revenue, have ready
 3    access to the capital markets and have the ability to pay licensing fees or royalties to UEI.
 4    As a result, Funai at least engaged in willful blindness by taking deliberate actions to
 5    avoid confirming a high probability of infringement of the 486 Patent. As such, Funai
 6    either knew or should have known about the existence of the 486 Patent and that creating
 7    features in its devices to practice that patent would induce infringement. Funai has not
 8    taken any steps of remedial action to mitigate its infringement. Funai has induced and
 9    continues to induce end users of the Funai Accused Products to infringe at least claim 1
10    of the 486 Patent within the meaning of 35 U.S.C. § 271(b).
11          98.    Funai’s acts of inducement include making, using, selling, and offering to
12    sell the Funai Accused Products, as well as Funai’s creation and dissemination of
13    promotional materials, marketing materials, and instruction guides that teach and
14    encourage end users to use the Funai Accused Products in an infringing manner. For
15    example, the Funai Accused Products provide step-by-step instructions on how an end
16    user should use these products in a manner that directly infringes the 486 Patent, and
17    Funai also provides further instructions on its website.
18          99.    Additionally, Funai has contributed to the infringement of claims of the 486
19    Patent within the meaning of 35 U.S.C. § 271(c). Specifically, Funai has contributed to
20    the end users infringement of the 486 Patent by, among other things, making, selling,
21    aiding, assisting, authorizing, advertising, marketing, promoting, providing for, and/or
22    encouraging the offer for sale, sale, and use of the Funai Accused Products, which Funai
23    knew contain the software and features discussed above that are especially made or
24    adapted by Funai for infringing uses of claims of the 486 Patent. The software and
25    features discussed above are not staple articles of commerce suitable for substantial non-
26    infringing use. The direct infringers for Funai’s contributory infringement include,
27    without limitation, its customers, users, and retailers that offer for sale, sell, and use the
28    Funai Accused Products.
                                               26
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 28 of 41 Page ID #:28



 1          100. Funai’s direct and indirect infringement of the 486 Patent has injured UEI,
 2    and UEI is entitled to recover damages adequate to compensate it for such infringement.
 3          101. Funai’s infringement of the 486 Patent has been willful, wanton, malicious,
 4    and/or deliberate and constitutes egregious behavior justifying an award of enhanced
 5    damages. More specifically, Funai knew or should have known about the 486 Patent and
 6    its infringement of that patent, as discussed above, but continued to engage in the using,
 7    making, offering to sell, and/or selling of the Funai Accused Products despite an
 8    objectively high likelihood that this conduct would infringe the 486 Patent.
 9          102. Funai’s infringing activities will continue to injure UEI unless and until this
10    Court enters an injunction prohibiting further infringement and, specifically, enjoining
11    further direct and indirect infringement of the 486 Patent. If Funai’s conduct is not
12    stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
13    damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
14    damages, preliminary and permanent injunctive relief. UEI competes to supply remote
15    control technology to companies like Funai and will continue suffering irreparable harm
16    absent injunctive relief.
17                                           COUNT FIVE
18                        INFRINGEMENT OF U.S. PATENT 10,600,317
19          103. UEI incorporates the previous paragraphs of this Complaint as if fully set
20    forth herein.
21          104. UEI is the owner of all rights, title, and interest in the 317 Patent, including
22    the right to bring this suit for injunctive relief and damages.
23          105. Manufacturers typically provide a remote control with an appliance, such as
24    a television, or DVR, and, as such, different appliance types of different manufacturers
25    are often commanded with different remote controls. To minimize the number of
26    individual remote controls a user requires, universal remote controls have been
27    developed. Prior art methods of setting up and configuring universal remote controls
28    were demanding, exacting, and generally frustrating for many users. For example,
                                                  27
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 29 of 41 Page ID #:29



 1    documents containing the setup instructions and setup codes are often lost, misplaced, or
 2    may be superseded as brand and/or model names evolve. The ’317 Patent solves this
 3    problem by providing a device for enabling set up of a controlling device capable of
 4    controlling a plurality of appliances, via an interactive instruction set and associated
 5    programming.
 6          106. The 317 Patent is valid and enforceable. The claims of the 317 Patent are
 7    directed to an inventive application in the field of remote control of consumer electronic
 8    devices. The combination of claim elements was not well-understood, routine, or
 9    conventional to those in the field at the time of invention. In particular, it was not well-
10    understood, routine or conventional at the time to use interactive instructions to set up a
11    remote control to control an appliance based on type and brand information of the
12    appliance.
13          107. Funai has infringed and continues to infringe literally and/or through the
14    doctrine of equivalents, one or more claims of the 317 Patent, including but not limited to
15    claim 1, by using, making, offering to sell, and/or selling without authority in the United
16    States the Funai Accused Products. Funai directly infringes one or more claims of the 317
17    Patent when Funai or those acting upon Funai’s behalf, such as employees, officers,
18    directors, principals, agents, consultants, and/or representatives, use the Funai Accused
19    Products in the United States. Further, UEI contends that Funai’s customers and/or end
20    users directly infringe the method claims listed below when using the Funai Accused
21    Products in the United States and Funai therefore indirectly infringes by way of
22    inducement and/or contributory infringement.
23          108. For purposes of example only, and without limitation, the Funai Accused
24    Products perform every element of claim 1 of the 317 Patent when used as intended by
25    Funai. Funai also has infringed and continues to infringe at least one other claim of the
26    317 Patent.
27          109. In particular, the device of claim 1 is “[a] controlled device.” Funai Accused
28    Products are a controlled device.
                                              28
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 30 of 41 Page ID #:30



 1          110. The device of claim 1 further includes “a receiver for receiving
 2    communications from a remotely located controlling device.” The Funai Accused
 3    Products contain a receiver for receiving communications from a remotely located
 4    controlling device. For example, the Funai Accused Products use wireless
 5    communications to communicate with a Roku remote control, which requires either an IR
 6    or a wireless receiver.
 7          111. The device of claim 1 further includes “a transmitter for transmitting
 8    communications to a display device coupled to the controlled device.” The Funai
 9    Accused Products contain a transmitter for transmitting communications to a display
10    device coupled to the controlled device. For example, the Funai Accused Products
11    contain circuitry associated with transmitting communications received via the wireless
12    receiver and processed by the processor to the TV screen (e.g., display device).
13          112. The device of claim 1 further includes “a processing device coupled to the
14    receiver and the transmitter.” Funai Accused Products include a processing device
15    coupled to the receiver and the transmitter. For example, and upon information and
16    belief, the exemplary Funai 32PFL4664/F7 contains a dual core processor that is coupled
17    to the receiver and the transmitter.
18          113. The device of claim 1 further includes “a memory storing executable
19    instructions, wherein the instructions, when executed by the processing device, cause the
20    controlled device.” Funai Accused Products contain a memory storing executable
21    instructions, wherein the instructions, when executed by the processing device, cause the
22    controlled device to practice the claimed invention. For example, each of the Funai
23    Accused Products includes the Roku OS software.
24          114. The device of claim 1 further includes instructions that “automatically
25    progress through a plurality of setup procedure steps in response to each of a plurality of
26    communications received via use of the receiver from the controlling device.” The Funai
27    Accused Products contain instructions that automatically progress through a plurality of
28    setup procedure steps in response to each of a plurality of communications received via
                                                29
                                COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 31 of 41 Page ID #:31



 1    use of the receiver from the controlling device. For example, when setting up an AVR,
 2    the Funai Accused Products automatically progress through a plurality of setup procedure
 3    steps such as when the Funai Accused Products receive a communication from the Roku
 4    remote control that the “Search for CEC Devices” menu item has been selected.
 5          115. The device of claim 1 further includes instructions that “transmit to the
 6    display device via use of the transmitter communications to cause the display device to
 7    display instructional information to a user while progressing through the plurality of
 8    setup procedure steps.” Funai Accused Products contain instructions that transmit to the
 9    display device via use of the transmitter communications to cause the display device to
10    display instructional information to a user while progressing through the plurality of
11    setup procedure steps. For example, during process for setting up an AVR, the
12    programming on the Funai Accused Products cause the TV screen (e.g., display device)
13    to display screens guiding the user through the setup process (e.g., instructional
14    information).
15          116. The device of claim 1 further includes instructions that “in response to at
16    least a type and brand of a target device to be controlled via use of the controlling device
17    being identified via use of the plurality of setup procedure steps, select at least one
18    command code set which has been predetermined to be likely to be usable by the
19    controlling device to control operational functions of the target device when subsequently
20    provisioned to the controlling device.” The Funai Accused Products contain instructions
21    that in response to at least a type and brand of a target device to be controlled via use of
22    the controlling device being identified via use of the plurality of setup procedure steps,
23    select at least one command code set which has been predetermined to be likely to be
24    usable by the controlling device to control operational functions of the target device when
25    subsequently provisioned to the controlling device. For example, during process for
26    setting up an AVR, the programming on Funai Accused Products select a CEC codeset to
27    control the AVR. The Funai Accused Products identify the CEC code set based on the
28    type (e.g., audio device) and brand (e.g., Denon) of the connected device,
                                              30
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 32 of 41 Page ID #:32



 1          117. Funai has infringed and continues to infringe claims of the 317 Patent within
 2    the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
 3    making, using, selling, offering for sale, and/or importing the Funai Accused Products.
 4          118. Funai has performed each and every element of claim 1 of the 317 Patent
 5    during at least its own product development and testing of the Funai Accused Products.
 6          119. Funai has indirectly infringed and continues to indirectly infringe at least
 7    claim 1 of the 317 Patent under § 271(b) by knowingly and actively inducing
 8    infringement of those claims by its customers and end users of its products. The direct
 9    infringers that Funai has induced to infringe include, without limitation, Funai’s
10    customers, users, and retailers that offer for sale, sell, and use the Funai Accused
11    Products.
12          120. Funai is on notice of the 317 Patent at least as of the filing of this Complaint.
13    In addition, Funai has had actual or constructive knowledge of the 317 Patent and its
14    infringement prior to the filing of this Complaint. On December 24, 2018, UEI served its
15    Disclosure of Asserted Claims and Infringement Contentions in Universal Electronics
16    Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), which explicitly accused Roku
17    TVs, such as the Funai Accused Products of infringing nine of UEI’s patents. Further, on
18    October 22, 2019, in that same case UEI served a subpoena on Funai seeking documents
19    and testimony related to Funai’s infringement of the nine UEI patents. It is further
20    believed that Funai investigated UEI’s patents and gained actual knowledge of the 317
21    Patent. On information and belief, Funai had actual knowledge of the existence and
22    relevance of the 317 Patent, or was willfully blind to its existence and relevance, prior to
23    the filing of the Complaint, through UEI’s prior lawsuit against Roku, Universal
24    Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), or through UEI’s
25    subpoena to Funai in that case. Further, Funai knew or was willfully blind that the Funai
26    Accused Products infringe the 317 Patent during normal operation based upon the
27    allegations made in Universal Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580
28    (C.D. Cal). If it did not investigate UEI’s patents as a result, it was acting in willful
                                               31
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 33 of 41 Page ID #:33



 1    blindness of a reasonable likelihood of infringement. The prior Complaint and subpoena
 2    gave Funai notice that it was infringing UEI’s patents. A reasonable investigation of the
 3    infringement allegations in the prior Complaint and subpoena would have given Funai
 4    knowledge of the existence and its infringement of the 317 Patent. The Funai Defendants
 5    are large companies that annually generate millions of dollars of revenue, have ready
 6    access to the capital markets and have the ability to pay licensing fees or royalties to UEI.
 7    As a result, Funai at least engaged in willful blindness by taking deliberate actions to
 8    avoid confirming a high probability of infringement of the 317 Patent. As such, Funai
 9    either knew or should have known about the existence of the 317 Patent and that creating
10    features in its devices to practice that patent would induce infringement. Funai has not
11    taken any steps of remedial action to mitigate its infringement. Funai has induced and
12    continues to induce end users of the Funai Accused Products to infringe at least claim 1
13    of the 317 Patent within the meaning of 35 U.S.C. § 271(b).
14          121. Funai’s acts of inducement include making, using, selling, and offering to
15    sell the Funai Accused Products, as well as Funai’s creation and dissemination of
16    promotional materials, marketing materials, and instruction guides that teach and
17    encourage end users to use the Funai Accused Products in an infringing manner. For
18    example, the Funai Accused Products provide step-by-step instructions on how an end
19    user should use these products in a manner that directly infringes the 317 Patent, and
20    Funai also provides further instructions on its website.
21          122. Additionally, Funai has contributed to the infringement of claims of the 317
22    Patent within the meaning of 35 U.S.C. § 271(c). Specifically, Funai has contributed to
23    the end users infringement of the 317 Patent by, among other things, making, selling,
24    aiding, assisting, authorizing, advertising, marketing, promoting, providing for, and/or
25    encouraging the offer for sale, sale, and use of the Funai Accused Products, which Funai
26    knew contain the software and features discussed above that are especially made or
27    adapted by Funai for infringing uses of claims of the 317 Patent. The software and
28    features discussed above are not staple articles of commerce suitable for substantial non-
                                              32
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 34 of 41 Page ID #:34



 1    infringing use. The direct infringers for Funai’s contributory infringement include,
 2    without limitation, its customers, users, and retailers that offer for sale, sell, and use the
 3    Funai Accused Products.
 4          123. Funai’s direct and indirect infringement of the 317 Patent has injured UEI,
 5    and UEI is entitled to recover damages adequate to compensate it for such infringement.
 6          124. Funai’s infringement of the 317 Patent has been willful, wanton, malicious,
 7    and/or deliberate and constitutes egregious behavior justifying an award of enhanced
 8    damages. More specifically, Funai knew or should have known about the 317 Patent and
 9    its infringement of that patent, as discussed above, but continued to engage in the using,
10    making, offering to sell, and/or selling of the Funai Accused Products despite an
11    objectively high likelihood that this conduct would infringe the 317 Patent.
12          125. Funai’s infringing activities will continue to injure UEI unless and until this
13    Court enters an injunction prohibiting further infringement and, specifically, enjoining
14    further direct and indirect infringement of the 317 Patent. If Funai’s conduct is not
15    stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
16    damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
17    damages, preliminary and permanent injunctive relief. UEI competes to supply remote
18    control technology to companies like Funai and will continue suffering irreparable harm
19    absent injunctive relief.
20                                             COUNT SIX
21                         INFRINGEMENT OF U.S. PATENT 8,004,389
22          126. UEI incorporates the previous paragraphs of this Complaint as if fully set
23    forth herein.
24          127. UEI is the owner of all rights, title, and interest in the 389 Patent, including
25    the right to bring this suit for injunctive relief and damages.
26          128. The 389 Patent was filed as a continuation of the patent that issued as the
27    642 Patent, and its claims are inventive for many of the same reasons as described with
28    respect to the 642 Patent.
                                                  33
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 35 of 41 Page ID #:35



 1          129. The 389 Patent is valid and enforceable. The claims of the 389 Patent are
 2    directed to an inventive application in the field of remote control of consumer electronic
 3    devices. The combination of claim elements was not well-understood, routine, or
 4    conventional to those in the field at the time of invention. The 389 Patent’s claims share
 5    some similarities with the inventions claimed in the 642 Patent, but they include different
 6    or additional elements, each of which make the claims novel for the same or additional
 7    reasons as described above. For example, claim 2 of the 389 Patent includes the step of
 8    “identifying said codeset using input from a user of said remote control device, wherein
 9    said codeset is identified when said user stops pressing a key on said remote control
10    device.” For this reason as well, the combination of claim elements was not well-
11    understood, routine, or conventional to those in the field at the time of invention.
12          130. Funai has infringed and continues to infringe literally and/or through the
13    doctrine of equivalents, one or more claims of the 389 Patent, including but not limited to
14    claim 4, by using, making, offering to sell, and/or selling without authority in the United
15    States the Funai Accused Products. Funai directly infringes one or more claims of the 389
16    Patent when Funai or those acting upon Funai’s behalf, such as employees, officers,
17    directors, principals, agents, consultants, and/or representatives, use the Funai Accused
18    Products in the United States. Further, UEI contends that Funai’s customers and/or end
19    users directly infringe the method claims listed below when using the Funai Accused
20    Products in the United States and Funai therefore indirectly infringes by way of
21    inducement and/or contributory infringement.
22          131. For purposes of example only, and without limitation, the Funai Accused
23    Products perform every element of claim 4 of the 389 Patent when used as intended by
24    Funai. Funai also has infringed and continues to infringe at least one other claim of the
25    317 Patent.
26          132. In particular, the device of claim 4 is “[a] remote control device.” The Funai
27    Accused Products include a remote control device.
28          133. The device of claim 4 further includes “code signal, wherein said first key
                                              34
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 36 of 41 Page ID #:36



 1    code signal is generated by modulating a key code onto a first carrier signal, said first
 2    carrier signal falling within a radio frequency band.” The Funai Accused Products
 3    include a receiver that receives a first key code signal, wherein said first key code signal
 4    is generated by modulating a key code onto a first carrier signal, said first carrier signal
 5    falling within a radio frequency band. The Funai Accused Products have a wireless
 6    receiver to receive wireless signals from a device such as a Roku TV. The Funai Accused
 7    Products send key codes to the remote control during at least the remote setup process,
 8    when codes for device control are wirelessly sent from the Roku TV.
 9          134. The device of claim 4 further includes “a transmitter that transmits a second
10    key code signal, wherein said second key code signal is generated by modulating said key
11    code onto a second carrier signal, said second carrier signal falling within an infrared
12    frequency band.” The remote controls included with the Funai Accused Products include
13    a transmitter that transmits a second key code signal, wherein said second key code signal
14    is generated by modulating said key code onto a second carrier signal, said second carrier
15    signal falling within an infrared frequency band. The remote controls included with the
16    Funai Accused Products include a transmitter that transmits signals in the infrared
17    frequency band to transmit signals to external devices (such as TVs).
18          135. The device of claim 4 further includes “a keypad that includes a key that
19    corresponds to said key code, wherein said key code corresponds to a function of an
20    electronic consumer device.” The remote controls included with the Funai Accused
21    Products include a keypad that includes a key that corresponds to said key code, wherein
22    said key code corresponds to a function of an electronic consumer device. These remotes
23    include keys that correspond to key codes for power and volume, wherein those key
24    codes correspond to a function of a TV that the remotes are programmed to control.
25          136. The device of claim 4 further includes that “said remote control device is
26    contained within a single structure.” The remote controls included with the Funai
27    Accused Products are contained within a single structure – a hard plastic case.
28          137. Funai has infringed and continues to infringe claims of the 389 Patent within
                                              35
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 37 of 41 Page ID #:37



 1    the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
 2    making, using, selling, offering for sale, and/or importing the Funai Accused Products.
 3          138. Funai has performed each and every element of claim 4 of the 389 Patent
 4    during at least its own product development and testing of the Funai Accused Products.
 5          139. Funai has indirectly infringed and continues to indirectly infringe at least
 6    claim 4 of the 389 Patent under § 271(b) by knowingly and actively inducing
 7    infringement of those claims by its customers and end users of its products. The direct
 8    infringers that Funai has induced to infringe include, without limitation, Funai’s
 9    customers, users, and retailers that offer for sale, sell, and use the Funai Accused
10    Products.
11          140. Funai is on notice of the 389 Patent at least as of the filing of this Complaint.
12    In addition, Funai has had actual or constructive knowledge of the Funai Patent and its
13    infringement prior to the filing of this Complaint. On December 24, 2018, Funai served
14    its Disclosure of Asserted Claims and Infringement Contentions in Universal Electronics
15    Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal), which explicitly accused Roku
16    TVs, such as the Funai Accused Products of infringing the 389 Patent. Further, on
17    October 22, 2019, in that same case UEI served a subpoena on Funai seeking documents
18    and testimony related to Funai’s infringement of the 389 Patent. It is further believed that
19    Funai investigated UEI’s patents and gained actual knowledge of the 389 Patent. On
20    information and belief, Funai had actual knowledge of the existence and relevance of the
21    389 Patent, or was willfully blind to its existence and relevance, prior to the filing of the
22    Complaint, through UEI’s prior lawsuit against Roku, Universal Electronics Inc. v. Roku,
23    Inc., Case No. 8:18-cv-01580 (C.D. Cal), or through UEI’s subpoena to Funai in that
24    case. Further, Funai knew or was willfully blind that the Funai Accused Products infringe
25    the 389 Patent during normal operation based upon the allegations made in Universal
26    Electronics Inc. v. Roku, Inc., Case No. 8:18-cv-01580 (C.D. Cal). If it did not investigate
27    UEI’s patents as a result, it was acting in willful blindness of a reasonable likelihood of
28    infringement. The Funai Defendants are large companies that annually generate millions
                                              36
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 38 of 41 Page ID #:38



 1    of dollars of revenue, have ready access to the capital markets and have the ability to pay
 2    licensing fees or royalties to UEI. As a result, Funai at least engaged in willful blindness
 3    by taking deliberate actions to avoid confirming a high probability of infringement of the
 4    389 Patent. As such, Funai either knew or should have known about the existence of the
 5    389 Patent and that creating features in its devices to practice that patent would induce
 6    infringement. Funai has not taken any steps of remedial action to mitigate its
 7    infringement. Funai has induced and continues to induce end users of the Funai Accused
 8    Products to infringe at least claim 4 of the 389 Patent within the meaning of 35 U.S.C. §
 9    271(b).
10          141. Funai’s acts of inducement include making, using, selling, and offering to
11    sell the Funai Accused Products, as well as Funai’s creation and dissemination of
12    promotional materials, marketing materials, and instruction guides that teach and
13    encourage end users to use the Funai Accused Products in an infringing manner. For
14    example, the Funai Accused Products provide step-by-step instructions on how an end
15    user should use these products in a manner that directly infringes the 389 Patent, and
16    Funai also provides further instructions on its website.
17          142. Additionally, Funai has contributed to the infringement of claims of the 389
18    Patent within the meaning of 35 U.S.C. § 271(c). Specifically, Funai has contributed to
19    the end users infringement of the 389 Patent by, among other things, making, selling,
20    aiding, assisting, authorizing, advertising, marketing, promoting, providing for, and/or
21    encouraging the offer for sale, sale, and use of the Funai Accused Products, which Funai
22    knew contain the software and features discussed above that are especially made or
23    adapted by Funai for infringing uses of claims of the 389 Patent. The software and
24    features discussed above are not staple articles of commerce suitable for substantial non-
25    infringing use. The direct infringers for Funai’s contributory infringement include,
26    without limitation, its customers, users, and retailers that offer for sale, sell, and use the
27    Funai Accused Products.
28          143. Funai’s direct and indirect infringement of the 389 Patent has injured UEI,
                                               37
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 39 of 41 Page ID #:39



 1    and UEI is entitled to recover damages adequate to compensate it for such infringement.
 2            144. Funai’s infringement of the 389 Patent has been willful, wanton, malicious,
 3    and/or deliberate and constitutes egregious behavior justifying an award of enhanced
 4    damages. More specifically, Funai knew or should have known about the 389 Patent and
 5    its infringement of that patent, as discussed above, but continued to engage in the using,
 6    making, offering to sell, and/or selling of the Funai Accused Products despite an
 7    objectively high likelihood that this conduct would infringe the 389 Patent.
 8            145. Funai’s infringing activities will continue to injure UEI unless and until this
 9    Court enters an injunction prohibiting further infringement and, specifically, enjoining
10    further direct and indirect infringement of the 389 Patent. If Funai’s conduct is not
11    stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
12    damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
13    damages, preliminary and permanent injunctive relief. UEI competes to supply remote
14    control technology to companies like Funai and will continue suffering irreparable harm
15    absent injunctive relief.
16                                      PRAYER FOR RELIEF
17            WHEREFORE, Plaintiff UEI respectfully requests relief and judgement against the
18    Funai Defendants, as follows:
19            1.    An entry of judgment in favor of UEI and against Funai;
20            2.    An award of damages adequate to compensate UEI for Funai direct
21    infringement and indirect infringement of U.S. Patent Nos. 7,589,642; 7,969,514;
22    9,911,325; 10,325,486; 10,600,317; and 8,004,389.
23            3.    A preliminary and permanent injunction against Funai and its officers,
24    directors, employees, agents, consultants, contractors, suppliers, distributors, and all
25    others acting in concert or privity with Funai from further infringement of the Patents-in-
26    Suit;
27            4.    If an injunction is denied, an award of an ongoing royalty;
28            5.    An award of treble damages to UEI as a result of Funai’s willful
                                                  38
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 40 of 41 Page ID #:40



 1    infringement;
 2           6.     An award of prejudgment interest;
 3           7.     A finding that, with respect to Funai, this case is exceptional and awarding
 4    to UEI its reasonable costs and attorney fees under 35 U.S.C. § 285;
 5           8.     All other costs and fees awardable by law; and
 6           9.     Such other relief that the Court sees as just and proper.
 7                                         JURY DEMAND
 8           10.    UEI hereby demands a jury trial on all causes of action, claims, and issues so
 9    triable as a matter of right.
10

11           Respectfully submitted this 9th day of April, 2020.
12

13                                            By: /s/ Ryan W. Koppelman
14
                                              Ryan W. Koppelman (SBN 290704)
                                              Michael J. Newton (SBN 156225)
15                                            Katherine G. Rubschlager (SBN 328100)
                                              ALSTON & BIRD LLP
16                                            950 Page Mull Road
                                              Palo Alto, CA 94304
17                                            Telephone: (650) 838-2000
18                                            Facsimile: (650) 838-2001
                                              ryan.koppelman@alston.com
19                                            mike.newton@alston.com
                                              katherine.rubschlager@alston.com
20

21
                                              Evan W. Woolley (SBN 286385)
                                              ALSTON & BIRD LLP
22                                            333 South Hope Street, 16th Floor
                                              Los Angeles, CA 90071
23                                            Telephone: (213) 576-1000
                                              Facsimile: (213) 576-1100
24                                            evan.woolley@alston.com
25
                                              Thomas W. Davison (to be admitted pro hac vice)
26                                            ALSTON & BIRD LLP
                                              950 F Street NW
27                                            Washington, DC 20004
28
                                              Telephone: (202) 239-3300
                                               39
                               COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:20-cv-00700-JVS-ADS Document 1 Filed 04/09/20 Page 41 of 41 Page ID #:41



 1                                       Facsimile: (202) 239-3333
                                         tom.davison@alston.com
 2

 3
                                         Attorneys for Plaintiff
                                         Universal Electronics Inc.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            40
                            COMPLAINT FOR PATENT INFRINGEMENT
